

Exhibit 10.3










PERFORMANCE SHARE UNIT AGREEMENT
Pursuant to the
CONSTELLATION BRANDS, INC.
LONG-TERM STOCK INCENTIVE PLAN




Name of Participant:
 
Grant Date:
 
Target Number of Performance Share Units:
 
Service Vesting Date:
 
Earliest Retirement Date:
The first November 1st that is at least six months following the Date of Grant
PSU Payment Period
Within the two-week period following the Service Vesting Date





Constellation Brands, Inc. (the “Company”) hereby awards to the designated
participant (the “Participant”), the opportunity to receive the Performance
Share Units described herein under the Company’s Long-Term Stock Incentive Plan,
Amended and Restated as of July 18, 2017 (the “Plan”). The principal features of
this Award are set forth above, including the date of grant of the Performance
Share Units (the “Grant Date”). This Award shall be effective on the Grant Date.
The Performance Share Units consist of the right to receive shares of Class A
Common Stock, par value $.01 per share, of the Company (“Shares”). Generally,
the Participant will not receive any Performance Share Units unless specified
service and performance requirements are satisfied. This Performance Share Unit
Agreement is subject to the provisions of the Terms and Conditions of
Performance Share Unit Agreement and the Appendix, if any (together, this
“Agreement”) and terms of the Plan.
PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND CONDITIONS OF THIS
AGREEMENT. TO THE EXTENT ANY CAPITALIZED TERMS USED IN THE TERMS AND CONDITIONS
ARE NOT DEFINED HEREIN, THEY WILL HAVE THE MEANING ASCRIBED TO THEM IN THE PLAN.
BY MY ELECTRONIC ELECTION TO ACCEPT THE TERMS AND CONDITIONS OF THIS AWARD OF
PERFORMANCE SHARE UNITS (WHICH SERVES AS MY ELECTRONIC SIGNATURE OF THIS
AGREEMENT), I AGREE THAT MY PARTICIPATION IN THE PLAN IS GOVERNED BY THE
PROVISIONS OF THE PLAN AND THIS AGREEMENT (INCLUDING ITS TERMS AND CONDITIONS
AND THE APPENDIX, IF ANY, FOR MY COUNTRY OF RESIDENCE OR EMPLOYMENT, IF
DIFFERENT). IF I FAIL TO ACCEPT THE TERMS AND CONDITIONS OF THIS AWARD WITHIN
NINETY (90) DAYS OF THE GRANT DATE SET FORTH ABOVE, THE COMPANY MAY DETERMINE
THAT THIS AWARD HAS BEEN FORFEITED.




PSU



--------------------------------------------------------------------------------

2


TERMS AND CONDITIONS OF PERFORMANCE SHARE UNIT AGREEMENT


1.Award. The Company hereby grants to the Participant under the Plan as a
separate incentive and not in lieu of any salary or other compensation for his
or her services the opportunity to receive Performance Share Units as of the
Grant Date specified above, subject to all of the terms and conditions in this
Agreement and the Plan. Generally, the Participant will not receive any
Performance Share Units unless the specified service and performance
requirements set forth herein are satisfied.


2.Vesting in Performance Share Units. Any Performance Share Units that do not
vest in accordance with this Section shall be forfeited and shall not be paid.


(a)Performance and service vesting requirements. Except as otherwise provided
under this Agreement, both performance and service vesting requirements must be
satisfied before the Participant can earn Performance Share Units under this
Agreement. With certain exceptions noted below, the Participant will vest in
his/her right to receive Performance Share Units under this Agreement if the
Participant remains in Continuous Service with the Company, any of its
Subsidiaries, or any other entity which is a Related Entity (the “Employer”)
until the Service Vesting Date (as set forth on the first page of this
Agreement) and the Company achieves the performance targets specified in
Schedule A. The Participant ceases to be employed with the Employer on the date
that the entity employing the Participant ceases to be a Subsidiary or an entity
which is a Related Entity. For participants based outside of the United States,
the Participant ceases to be employed by the Employer on the later of (i) the
date that is the last day of any statutory notice of termination period
applicable to the Participant pursuant to applicable employment standards
legislation or (ii) the date that is designated by the Employer as the last date
of the Participant’s employment with the Employer, and the date the
Participant’s ceases to be employed by the Employer specifically does not mean
the date on which any period of reasonable notice that the Employer may be
required at law to provide to the Participant expires. If the Participant
remains in Continuous Service with the Employer until the Service Vesting Date,
the Participant shall vest in his/her right to receive a number of Performance
Share Units based on the performance matrix set forth in Schedule A. Schedule A
sets forth how the number of the Participant’s vested Performance Share Units is
calculated.


(b)Death or Disability. If the Participant dies or incurs a PSU Disability (as
defined below) while employed by the Employer prior to the Service Vesting Date,
the Participant shall vest in a number of Performance Share Units equal to the
number of the Participant’s Target Number of Performance Share Units, provided
that such Performance Share Units were not previously forfeited. A “PSU
Disability” means a disability as defined under Treasury regulation section
1.409A-3(i)(4)(i)(A) which generally means that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months. Any Performance Share Units that do not vest under this provision shall
be forfeited upon the Participant’s death or PSU Disability.


(c)Retirement. If the Participant ceases to be in Continuous Service with the
Employer prior to the Service Vesting Date as a result of the Participant’s
Retirement at any time on or after the Earliest Retirement Date (as set forth on
the first page of this Agreement), the Participant shall be deemed to have met
the service vesting requirements under this Agreement and shall be eligible to
receive a number of Performance Share Units equal to (X) multiplied by (Y),
where: (X) equals the number of Performance Share Units to which the Participant
would be entitled based on actual performance during the Valuation Period as
described in the performance matrix set forth in Schedule A; and (Y) is a ratio,
the numerator of which equals the number of days the Participant remained in
Continuous Service with the Employer from the beginning of the Valuation Period
as described in the performance matrix set forth in Schedule A (“Performance
Start Date”) until Retirement, and the denominator of which equals the number of
days from the Performance Start Date through the end of the Valuation Period as
described in the performance matrix set forth in Schedule A. For purposes of
this Agreement:


PSU



--------------------------------------------------------------------------------

3




(i)“Retirement” means the Participant ceases to be employed by the Employer for
any reason other than Cause, death or disability (including but not limited to a
PSU Disability) on or after the date the Participant attains Retirement
Eligibility with respect to this Award;


(ii)“Retirement Eligibility” with respect to this Award means a Participant
attaining age sixty (60) and completing five (5) Full Years of Continuous
Service with the Employer; and


(iii)“Full Year” means a twelve-month period beginning on the date of the
Participant's commencement of service for the Employer and each anniversary
thereof.


The Participant’s Continuous Service with the Employer shall be determined by
the Committee in its sole discretion (subject to applicable requirements of Code
Section 409A and the Treasury regulations and guidance issued thereunder
(“Section 409A”), to the extent applicable).


(d)Leave of Absence. Unless otherwise determined by the Committee or required
under Section 409A, an authorized leave of absence pursuant to a written
agreement or other leave entitling the Participant to re-employment in a
comparable position by law or Rule shall not constitute a termination of
employment for purposes of the Plan and shall not interrupt the Participant’s
Continuous Service with the Employer unless the Participant does not return at
or before the end of the authorized leave or within the period for which
re-employment is guaranteed by law or Rule.


(e)Change in Control. If the successor or purchaser in the Change in Control has
assumed the Company’s obligations with respect to the Performance Share Units or
provided a substitute award as contemplated by Section 22 of the Plan and,
within 24 months following the occurrence of the Change in Control, the
Participant’s employment is terminated without Cause or the Participant
terminates employment for Good Reason, the Participant shall become vested in
the Participant’s Target Number of Performance Share Units or if a substitute
award has been provided,  a number of units in the successor company (or a
subsidiary or affiliate of such successor company, as applicable) that is equal
in value to the Participant’s Target Number of Performance Share Units as of the
effective date of the Change in Control; provided that such Performance Share
Units or substitute award units were not previously forfeited.


3.Restrictive Covenants.


(a)The Participant agrees that (i) during the period of employment with the
Company, its Subsidiaries, and/or any other entity which is a Related Entity
(and its successors) (“Constellation” for purpose of this Section) and (ii)
during any period of continued vesting following Retirement in accordance with
the terms of this Agreement, the Participant will not, without the written
consent of the Company, seek or obtain a position with a Competitor (as defined
below) in which the Participant will use or is likely to use any confidential
information or trade secrets of Constellation, or in which the Participant has
duties for such Competitor that involve Competitive Services (as defined below)
and that are the same or similar to those services actually performed by the
Participant for Constellation. The parties agree that the Participant may
continue service on any boards of directors on which he or she is serving while
employed by Constellation. If Participant’s employment is terminated by the
Participant for Good Reason or by Constellation for any reason other than Cause,
then Constellation will not unreasonably withhold such consent provided
Constellation receives information and assurances, satisfactory to
Constellation, regarding the Participant’s new position.


PSU



--------------------------------------------------------------------------------

4






(b)The Participant understands and agrees that the relationship between
Constellation and each of their respective employees constitutes a valuable
asset of Constellation and may not be converted to the Participant’s own use.
Accordingly, the Participant hereby agrees that (i) during the period of
employment with Constellation and (ii) during any period of continued vesting
following Retirement in accordance with the terms of this Agreement, the
Participant shall not directly or indirectly, on his or her own behalf or on
behalf of another person, solicit or induce any employee to terminate his or her
employment relationship with Constellation or to enter into employment with
another person. The foregoing shall not apply to employees who respond to
solicitations of employment directed to the general public or who seek
employment at their own initiative.


For the purposes of this Section, “Competitive Services” means the provision of
goods or services that are competitive with any goods or services offered by
Constellation including, but not limited to manufacturing, importing, exporting,
distributing or selling cannabis, wine, beer, liquor or other alcoholic
beverages in the United States, Canada, New Zealand, Italy and/or Mexico. The
parties acknowledge that Constellation may from time to time during the term of
this Agreement change or increase the line of goods or services it provides and
its geographic markets, and the Participant agrees that this provision shall be
deemed to be amended from time to time to include such different or additional
goods, services, and geographic markets to the definition of “Competitive
Services” for purposes of this Section. “Competitor” means any individual or any
entity or enterprise engaged, wholly or in part, in Competitive Services.


(c)The Participant agrees that, due to his or her position of trust and
confidence, the restrictions contained in this Section are reasonable, and the
equity compensation conferred on the Participant in this Agreement is adequate
consideration, and, since the nature of Constellation’s collective business is
international in scope, the geographic restriction herein is reasonable.


(d)The Participant acknowledges that a breach of this Section will cause
irreparable injury and damage, which cannot be reasonably or adequately
compensated by money damages. Accordingly, the Participant acknowledges that the
remedies of injunction and specific performance shall be available in the event
of such a breach, and the Company shall be entitled to money damages, costs and
attorneys’ fees, and other legal or equitable remedies, including an injunction
pending trial, without the posting of bond or other security. Any period of
restriction set forth in this Section shall be extended for a period of time
equal to the duration of any breach or violation thereof.


(e)In the event of the Participant’s breach of this Section, in addition to the
injunctive relief described above, all unvested Performance Share Units held by
the Participant shall be immediately forfeited on the date which the Participant
breaches this Section unless terminated sooner by operation of another term or
condition of this Agreement or the Plan, and any gain realized by the
Participant from the vesting of any Performance Share Units, following such
breach, shall be paid by the Participant to the Company.


(f)In the event that any provision of this Section is held to be in any respect
an unreasonable restriction, then the court so holding may modify the terms
thereof, including the period of time during which it operates or the geographic
area to which it applies, or effect any other change to the extent necessary to
render this Section enforceable, it being acknowledged by the parties that the
representations and covenants set forth herein are of the essence of this
Agreement. Notwithstanding anything in this Agreement to the contrary, the
post-employment restrictive covenants described in this Section above will not
apply to this Award to the extent required under California law.


PSU



--------------------------------------------------------------------------------

5




(g)Trade Secrets and Confidential Information. The Participant agrees that
unless duly authorized in writing by the Company, the Participant will neither
during his or her employment by Constellation nor at any time thereafter divulge
or use in connection with any business activity other than that of Constellation
any trade secrets or confidential information first acquired by the Participant
during and by virtue of employment with Constellation. Notwithstanding the
foregoing, nothing in this Agreement prohibits the Participant from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Securities and Exchange Commission, or
making other disclosures that are protected under the whistleblower protections
of federal law or regulation.


4.Committee Discretion. The Committee, in its absolute discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Performance Share Units at any time; provided that, the time or
schedule of any amount to be settled pursuant to the terms of this Agreement
that provides for the deferral of compensation under Section 409A, may not be
accelerated except as otherwise permitted under Section 409A. The Committee has
complete and full discretionary authority to make all decisions and
determinations under this Agreement, and all decisions and determinations by the
Committee will be final and binding upon all persons, including, but not limited
to, the Participant and his/her personal representatives, heirs and assigns.


5.Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement shall, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if no beneficiary survives
the Participant, the Participant does not designate any beneficiary or the
Committee does not permit beneficiary designations, to the administrator or
executor of the Participant’s estate. Any designation of a beneficiary by the
Participant shall be effective only if such designation is made in a form and
manner acceptable to the Committee. Any such permitted transferee upon the
Participant’s death must furnish the Company with (a) written notice of his or
her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.


6.Code Section 409A. Notwithstanding any provision of this Agreement to the
contrary, in the event that any delivery of Shares to the Participant is made
upon, or as a result of the Participant’s termination of employment (other than
as a result of death), and the Participant is a “specified employee” (as that
term is defined under Section 409A) at the time the Participant becomes entitled
to delivery of such Shares, and provided further that the delivery of such
Shares does not otherwise qualify for an applicable exemption from Section 409A,
then no such delivery of such Shares shall be made to the Participant under this
Agreement until the date that is the earlier to occur of: (i) the Participant’s
death, or (ii) six (6) months and one (1) day following the Participant’s
termination of employment (the “Delay Period”). For purposes of this Agreement,
to the extent the Performance Share Units (or equivalent units received
following a Change in Control) are subject to the provision of Section 409A, the
terms “ceases to be employed”, “termination of employment” and variations
thereof, as used in this Agreement, are intended to mean a termination of
employment that constitutes a “separation from service” under Section 409A.


Performance Share Units are generally intended to be exempt from Section 409A as
short-term deferrals and, accordingly, the terms of this Agreement shall be
construed to preserve such exemption. To the extent that Performance Share Units
granted under this Agreement are subject to the requirements of Section 409A,
this Agreement shall be interpreted and administered in accordance with the
intent that the Participant not be subject to tax under Section 409A. Neither
the Company, any of its Subsidiaries nor any entity which is a Related Entity
shall be liable to any Participant (or any other individual claiming a benefit
through the Participant) for any tax, interest, or penalties the Participant
might owe as a result of participation in the Plan, and the Company, its
Subsidiaries nor any other entity which is a Related Entity shall have no
obligation to indemnify or otherwise protect the Participant from the obligation
to pay any taxes pursuant to Section 409A, unless otherwise specified.


PSU



--------------------------------------------------------------------------------

6






7.Settlement of Performance Share Units.


(a)Status as a Creditor. Unless and until Performance Share Units have vested
and become payable, the Participant will have no settlement right with respect
to any Performance Share Units. Prior to settlement of any vested Performance
Share Units, the vested Performance Share Units will represent an unfunded and
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. The Participant is an unsecured general creditor of the
Company, and settlement of Performance Share Units is subject to the claims of
the Company’s creditors.


(b)Form and Timing of Settlement. Performance Share Units will be settled in the
form of Shares of Class A Stock. Fractional Shares will not be issued upon the
vesting of Performance Share Units. In the event that a fractional Share is owed
to the Participant, the Company may (1) round up the Shares that are payable to
the Participant to the nearest whole number, or (2) pay a cash payment
equivalent in place of such fractional Share. Upon issuance, Shares will be
electronically transferred to an account in the Participant’s name at the
provider then administering the Plan as it relates to the Performance Share
Units. The Shares to be issued upon settlement will be issued as soon as
practicable to the Participant following the Service Vesting Date; provided
that:


(i)such Shares shall be paid during the PSU Payment Period (as set forth on the
first page of this Agreement), but payment shall only be made after the
Committee completes a written certification with respect to this Award;


(ii)if the Participant dies or incurs a PSU Disability while employed by the
Employer prior to the Service Vesting Date, the Participant’s vested Performance
Share Units shall be paid within thirty (30) days following the date of the
Participant’s death or PSU Disability; or


(iii)if the Participant’s employment is terminated within 24 months of a Change
in Control which triggers accelerated vesting in accordance with the terms of
this Agreement, the Participant shall receive payment within thirty (30) days
following the date of the Participant’s termination of employment.


(c)Clawback. Notwithstanding any provision to the contrary, any “clawback” or
“recoupment” policy required under applicable law or provided for under Company
policy shall automatically apply to this Award.


8.Dividend Equivalents.  During the period beginning on the Grant Date and
ending on the date that Shares are issued in settlement of vested Performance
Share Units, the Participant will accrue dividend equivalents on the Performance
Share Units equal to any cash dividend or cash distribution that would have been
paid on the Performance Share Unit had that Performance Share Unit been an
issued and outstanding Share of Class A Common Stock on the record date for the
dividend or distribution. Such accrued dividend equivalents (i) will vest and
become payable upon the same terms and at the same time of settlement as the
Performance Share Unit to which they relate (and will be payable with respect to
any Shares that are issued or that are withheld in order to satisfy
Participant’s Tax-Related Items), (ii) will be denominated and payable solely in
cash and paid in such manner as the Company deems appropriate, and (iii) will
not bear or accrue interest.  Dividend equivalent payments, at settlement, will
be net of applicable federal, state, local and foreign income and social
insurance withholding taxes. Upon the forfeiture of the Performance Share Units,
any accrued dividend equivalents attributable to such Performance Share Units
will also be forfeited.


PSU



--------------------------------------------------------------------------------

7






9.Responsibility for Taxes & Withholding. Regardless of any action the Company,
any of its Subsidiaries or any other entity which is a Related Entity takes with
respect to any or all income tax, social insurance or social security, payroll
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company, any of its Subsidiaries
or any other entity which is a Related Entity, if any. The Participant further
acknowledges that the Company, any of its Subsidiaries or any other entity which
is a Related Entity (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Performance Share Units, including, but not limited to, the grant, vesting or
settlement of the Performance Share Units, the issuance of Shares upon
settlement of the Performance Share Units, the subsequent sale of Shares
acquired pursuant to such issuance and the receipt of any dividends and/or
dividend equivalents; and (2) do not commit to and are under no obligation to
structure the terms of any Award to reduce or eliminate Participant’s liability
for Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable event, the Participant
acknowledges that Company, any of its Subsidiaries or any other entity which is
a Related Entity may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.


The Participant agrees as a condition of his or her participation in the Plan to
make arrangements satisfactory to the Company, any of its Subsidiaries or any
other entity which is a Related Entity (including the employer) to satisfy all
Tax-Related Items. In this regard, the Company, or their respective agents, will
withhold Shares to be issued upon vesting/settlement of the Performance Share
Units, unless the Company, or if different, the employer, at their discretion,
permit the obligations to be satisfied with regard to all Tax-Related Items by
one or a combination of the following:


(a)withholding from the Participant’s wages/salary or other cash compensation
paid to the Participant by the Company, or if different, the employer; or


(b)withholding from proceeds of the Shares acquired upon settlement of the
Performance Share Units either through a voluntary sale or through a mandatory
sale arranged by the Company (on Participant’s behalf pursuant to this
authorization).


Notwithstanding the above, if the Participant is a Section 16 officer of the
Company under the U.S. Securities and Exchange Act of 1934, as amended, then the
Company will withhold in Shares upon the relevant taxable or tax withholding
event, as applicable, unless the use of such withholding method is problematic
under applicable tax or securities law or has materially adverse accounting
consequences, in which case, the obligation for Tax-Related Items may be
satisfied by one or a combination of methods (a) and (b) above.


Notwithstanding anything to the contrary in the Plan, the Participant shall not
be entitled to satisfy any Tax-Related Item or withholding obligation that
arises as a result of the Agreement by delivering to the Company any shares of
capital stock of the Company. To avoid negative accounting treatment, the
Company, any of its Subsidiaries or any other entity which is a Related Entity
may withhold or account for Tax-Related Items by considering applicable
statutory withholding amounts or other applicable withholding rates (but not in
excess of the maximum amount permitted for tax withholding under applicable
law). If the obligation for Tax-Related Items is satisfied by withholding in
Shares, for tax purposes, the Participant is deemed to have been issued the full
number of Shares attributable to the vested Performance Share Units,
notwithstanding that a number of Shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of the Participant’s
participation in the Plan.




PSU



--------------------------------------------------------------------------------

8


The Participant shall pay to the Company, or if different, the employer, any
amount of Tax-Related Items that the Company, or if different, the employer, may
be required to withhold or account for as a result of the Participant’s
participation in the Plan that will not for any reason be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items.


By accepting this grant of Performance Share Units, the Participant expressly
consents to the methods of withholding Tax-Related Items by the Company, or if
different, the employer as set forth herein, including the withholding of Shares
and the withholding from the Participant’s wages/salary or other amounts payable
to the Participant. All other Tax-Related Items related to the Performance Share
Units and any Shares delivered in satisfaction thereof are the Participant’s
sole responsibility.


10.Transferability. The Participant shall have no right to sell, assign,
transfer, pledge or otherwise encumber the Performance Share Units in any manner
until the Shares are issued to the Participant upon settlement. Following
settlement and issuance of Shares, in the event the Company permits the
Participant to arrange for a sale of Shares through a broker or another
designated agent of the Company, the Participant acknowledges and agrees that
the Company may block any such sale and/or cancel any order to sell placed by
the Participant, in each case if the Participant is not then permitted under the
Company’s insider trading policy to engage in transactions with respect to
securities of the Company. If the Committee determines that the ability of the
Participant to sell or transfer Shares is restricted, then the Company may
notify the Participant in accordance with the terms this Agreement. The
Participant may only sell such Shares in compliance with such notification by
the Company.


11.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Performance Share Units (whether
vested or unvested) or underlying Shares unless and until such Performance Share
Units vest and the corresponding Shares are issued. After such issuance, the
Participant shall have the rights of a stockholder of the Company with respect
to voting such Shares and receipt of dividends and distributions on such Shares,
if any.


12.Acknowledgments. The Participant acknowledges and agrees to the following:


(a)The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time.


(b)The grant of the Performance Share Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of
Performance Share Units, or benefits in lieu of the Performance Share Units,
even if the Performance Share Units have been granted repeatedly in the past.


(c)All determinations with respect to such future Performance Share Units, if
any, including, but not limited to, the times when Performance Share Units shall
be granted or when Performance Share Units shall vest, will be at the sole
discretion of the Committee.


(d)The Participant’s participation in the Plan is voluntary.


(e)The future value of the Shares is unknown and cannot be predicted with
certainty.


(f)No claim or entitlement to compensation or damages arises from the
termination or forfeiture of the Award, termination of the Plan, or diminution
in value of the Performance Share Units or Shares, and the Participant
irrevocably releases the Company, any of its Subsidiaries or any other entity
which is a Related Entity from any such claim that may arise.


(g)Neither the Plan nor the Performance Share Units shall be construed to create
an employment relationship where any employment relationship did not otherwise
already exist.




PSU



--------------------------------------------------------------------------------

9


(h)Nothing in this Agreement or the Plan shall confer upon the Participant any
right to continue to be employed by the Employer or shall interfere with or
restrict in any way the rights of the Employer, which are hereby expressly
reserved, to terminate the employment of the Participant under applicable law.


(i)The transfer of the employment of the Participant between the Company, any
one of its Subsidiaries or any other entity which is a Related Entity (or
between such entities) shall not be deemed a termination of service.


(j)Nothing in this Agreement shall affect the Participant’s right to participate
in and receive benefits under and in accordance with the then current provisions
of any pension, insurance or other employee welfare plan or program of the
Employer.


(k)The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.


(l)In addition, the following provisions apply if the Participant is providing
services outside the United States:


(i)The value of the Performance Share Units is an extraordinary item of
compensation, which is outside the scope of the Participant’s employment
contract (if any), except as may otherwise be explicitly provided in the
Participant’s employment contract (if any).


(ii)The Performance Share Units are not part of normal or expected compensation
or salary for any purpose, including, but not limited to, calculating
termination, severance, resignation, redundancy, end of service, or similar
payments, or bonuses, long-service awards, pension or retirement benefits.


(iii)The Participant acknowledges and agrees that neither the Company, any
Subsidiary nor any other entity which is a Related Entity shall be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of the Performance Share
Units or of any amounts due to the Participant pursuant to the settlement of the
Performance Share Units or the subsequent sale of any Shares acquired upon
settlement.


(iv)The Company reserves the right to impose other requirements on participation
in the Plan, on the Performance Share Units and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local laws or other applicable Rule or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


13.Changes in Stock. In the event of a change in the capital stock of the
Company as set forth in Section 16 of the Plan, the Performance Share Units
shall be adjusted automatically consistent with such change to prevent
substantial dilution or enlargement of the rights granted to, or available for,
the Participant hereunder.


14.Address for Notices. All notices to the Company shall be in writing and sent
to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s employment records as the
Participant’s address.


15.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


16.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.


PSU



--------------------------------------------------------------------------------

10




17.Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.


18.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


19.Severability. In the event that any provision in this Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.


20.Modifications to this Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.


21.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received a right to an
equity based award under the Plan, and has received, read, and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.


22.Compliance with Laws and Regulations; General Restrictions on Delivery of
Shares. The Participant understands that the vesting of the Performance Share
Units under the Plan and the issuance, transfer, assignment, sale, or other
dealings of the Shares shall be subject to compliance by the Company, any of its
Subsidiaries or any other entity which is a Related Entity and the Participant
with all applicable requirements under the laws and Rules of the country of
which the Participant is a resident. Furthermore, the Participant agrees that he
or she will not acquire Shares pursuant to the Plan except in compliance with
the laws and Rules of the country of which the Participant is a resident and/or
employed.


The Company shall not be required to transfer or deliver any Shares, dividends,
dividend equivalents or distributions relating to such Shares until it has been
furnished with such opinions, representations or other documents as it may deem
necessary or desirable, in its discretion, to ensure compliance with any law or
Rules of the Securities and Exchange Commission or any other governmental
authority having jurisdiction under the Plan or over the Company, the
Participant, or the Shares or any interests therein. The Award of Performance
Share Units evidenced by this Agreement is also subject to the condition that,
if at any time the Committee administering the Plan shall determine, in its
discretion, that the listing, registration or qualification of the Shares (or
any capital stock distributed with respect thereto) upon the New York Stock
Exchange (or any other securities exchange or trading market) or under any
United States state or federal law or other applicable Rule, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of the Performance Share Units
evidenced by this Agreement or the issuance, transfer or delivery of the Shares
(or the payment of any dividends, dividend equivalents or other distributions
related to the Shares), the Company shall not be required to transfer or deliver
any Shares, dividends, dividend equivalents or distributions relating to such
Shares unless such listing, registration, qualification, consent or approval
shall have been effected or obtained to the complete satisfaction of the
Committee and free of any conditions not acceptable to the Committee.


PSU



--------------------------------------------------------------------------------

11






23.Authorization to Release and Transfer Necessary Personal Information. The
Participant hereby explicitly and unambiguously consents to the collection, use,
processing, and transfer, in electronic or other form, of his or her personal
data by and among, as applicable, the Company, any of its Subsidiaries or any
other entity which is a Related Entity for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that the Company, any of its Subsidiaries or
any other entity which is a Related Entity may hold certain personal information
about the Participant including, but not limited to, the Participant’s name,
home address, email address and telephone number, date of birth, social security
number (or any other social or national identification number), salary,
nationality, job title, number of Performance Share Units and/or Shares held and
the details of all Performance Share Units or any other entitlement to Shares
awarded, cancelled, vested, unvested or outstanding for the purpose of
implementing, administering and managing the Participant’s participation in the
Plan (the “Data”). The Participant understands that the Data may be transferred
to the Company, any of its Subsidiaries or any other entity which is a Related
Entity, or to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Participant’s country or elsewhere, and that any recipient’s country (e.g., the
United States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting the Company’s Global Privacy Lead at privacy@cbrands.com. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data to a broker or other third party
assisting with the administration of Performance Share Units under the Plan or
with whom Shares acquired pursuant to the vesting of the Performance Share Units
or cash from the sale of such Shares may be deposited. Furthermore, the
Participant acknowledges and understands that the transfer of the Data to the
Company, any of its Subsidiaries or any other entity which is a Related Entity
or to any third parties is necessary for his or her participation in the Plan.
The Participant understands that the Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Participant understands that he or she may, at any time, view the
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein by contacting the Company’s Global Privacy Lead at
privacy@cbrands.com. The Participant further acknowledges that withdrawal of
consent may affect his or her ability to vest in or realize benefits from the
Performance Share Units, and his or her ability to participate in the Plan. For
more information on the consequences of refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact the Company’s
Global Privacy Lead at privacy@cbrands.com.


Finally, upon request of the Employer, the Participant agrees to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Employer) to the Employer that the Employer may deem
necessary to obtain from the Participant for the purpose of administering the
Participant’s participation in the Plan in compliance with the data privacy laws
in the Participant’s country, either now or in the future. The Participant
understands and agrees that the Participant will not be able to participate in
the Plan if the Participant fails to provide any such consent or agreement
requested by the Employer.


PSU



--------------------------------------------------------------------------------

12






24.Electronic Delivery and Execution. The Participant hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of this Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agrees that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.


25.English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Plan be drawn up in English. If the Participant receives this
Agreement, the Plan or any other documents related to the Plan translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version will control.


26.Appendix. Notwithstanding any provision of the Agreement to the contrary,
this Performance Share Unit Award and the Shares acquired under the Plan shall
be subject to any and all special terms and provisions as set forth in the
Appendix, if any, for the Participant’s country of residence (and country of
employment, if different). Further, if the Participant transfers his or her
residence and/or employment to another country reflected in the Appendix to this
Agreement, the special terms and conditions for such country will apply to the
Participant to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with local laws or rules to facilitate the operation and
administration of the Performance Share Units and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant's transfer). Any applicable Appendix shall
constitute part of this Agreement.


PSU



--------------------------------------------------------------------------------

13






SCHEDULE A


The number of Performance Share Units to which the Participant will be entitled
if the Participant satisfies the applicable service requirements will be
calculated by the Committee based on the Company’s “Relative Total Stockholder
Return” (as defined below). Specifically, the Committee shall calculate the
number of vested Performance Share Units for the Participant if the Participant
satisfies the applicable service requirements by multiplying the Participant’s
Target Number of Performance Share Units by the applicable percentage determined
as set forth below based on the Company’s Relative Total Stockholder Return
results for the specified period. As noted in the Terms and Conditions to this
Agreement, special rules apply under certain circumstances, such as death, PSU
Disability, PSU Change in Control and Retirement.


The following table shall apply for calculating this Award:


Relative Total Stockholder Return Over the Company’s 20__ - 20__ Fiscal Years


25th Percentile
33.3ths Percentile
50th Percentile
62.5ths Percentile
75th Percentile
25%
50%
100%
150%
200%



The maximum percentage by which the Participant’s Target Number of Performance
Share Units is multiplied cannot exceed 200%, and no Performance Share Units
shall vest unless the Company’s Relative Total Stockholder Return performance
for the specified period is equal to or greater than the level required to earn
an award of 25% of the Participant’s Target Number of Performance Share Units.


If the Company’s Relative Total Stockholder Return performance falls between
designated levels of performance set forth in the above table, the percentage by
which the Participant’s Target Number of Performance Share Units is multiplied
will be calculated by linear interpolation.


Relative Total Stockholder Return shall mean the percentile ranking of the
Company's Total Stockholder Return (as defined below) measured relative to each
company in the Comparator Group's Comparator Total Stockholder Return (as
defined below) during the period from March 1, 20__ through February 28, 20__
(the “Valuation Period”). The Comparator Group shall consist of those companies
that are included in the S&P 500 Index during both the last ten (10) trading
days of the Company’s 20__ fiscal year (ending February 28, 20__) and the last
ten (10) trading days of the Company’s 20__ fiscal year (ending February 28,
20__) and only relates to the class of stock included in that index.


The percentile ranking of the Company’s Relative Total Stockholder Return shall
be that fraction which is calculated by dividing the number of companies in the
Comparator Group whose Comparator Total Stockholder Return performance is
exceeded by the Company (based on the Total Stockholder Return) by the total
number of companies in the Comparator Group.


Except as noted in this Schedule A, no adjustments for Extraordinary Items shall
be made when calculating Relative Total Stockholder Return.


Total Stockholder Return shall mean the percentage rate of growth during the
Valuation Period of an investment of $1,000 in shares of Class A Common Stock on
the first day of the Valuation Period, assuming reinvestment of all dividends
paid during the Valuation Period and adjusted in an equitable manner for any
material stock splits, reverse stock splits or similar transactions.


PSU



--------------------------------------------------------------------------------

14




Comparator Total Stockholder Return for an applicable company in the Comparator
Group shall mean the percentage rate of growth during the Valuation Period of an
investment of $1,000 in shares of the common stock of the applicable company in
the Comparator Group on the first day of the Valuation Period, assuming
reinvestment of all dividends paid during the Valuation Period and adjusted in
an equitable manner for any material stock splits, reverse stock splits or
similar transactions.


Total Stockholder Return for the Company or any applicable company in the
Comparator Group shall be measured based on the average Fair Market Value of the
applicable share of stock for the last ten (10) trading days prior to the
commencement of the Company’s 20__ fiscal year on March 1, 20__ as compared to
the average Fair Market Value of the same shares for the last ten (10) trading
days of the Company’s 20__ fiscal year ending on February 28, 20__. The Fair
Market Value of the Company’s Class A Common Stock or of a share of the common
stock of a company in the Comparator Group shall mean the closing price of a
share of that stock on the New York Stock Exchange or other national stock
exchange on which that stock is actively traded for that date as reported in the
Wall Street Journal, Eastern Edition or such other standard reference service as
the Committee may select.




PSU



--------------------------------------------------------------------------------

15




APPENDIX


In addition to the terms and conditions of the Constellation Brands, Inc.
Long-Term Stock Incentive Plan, as Amended and Restated as of July 18, 2017 (the
“Plan”) and the Agreement, the Participant’s grant of Performance Shares Units
is subject to the following additional terms and conditions as set forth in this
appendix (the “Appendix”). All defined terms as contained in this Appendix shall
have the same meaning as set forth in the Plan and the Agreement.


CANADA
_______________________________________________________________________


1.    Resale Restriction. The Participant is permitted to sell the Shares
acquired upon vesting through the designated broker appointed under the Plan,
provided the resale of Shares acquired under the Plan takes place outside of
Canada through the facilities of the stock exchange on which the shares are
listed. The Shares are currently listed on the New York Stock Exchange.


2.    Use of English Language. The parties acknowledge that it is their express
wish that the present agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. As a convenience, the
award agreement and other documents have been translated into French.   If the
meaning of the translated version of any document or text is different than the
English version, the English version will control. Les parties reconnaissent
avoir exigé la rédaction en anglais de la présente convention, ainsi que de tous
documents, notifications et procédures judiciaires conclus, donnés ou intentés
en vertu de la présente convention ou se rattachant directement ou indirectement
à la présente convention. Pour des raisons pratiques, la convention de
subvention et d’autres documents ont été traduits en langue française. Si le
sens de la version traduite de tout document ou si le texte est différent de la
version anglaise, la version anglaise prévaudra.


MEXICO
_______________________________________________________________________


Use of English Language. The parties acknowledge that it is their express wish
that the present agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  As a convenience, the
award agreement and other documents have been translated into Spanish.   If the
meaning of the translated version of any document or text is different than the
English version, the English version will control. Uso del idioma inglés. Las
partes señalan que es su expreso deseo que el presente acuerdo, así como todos
los documentos, comunicaciones y procedimientos judiciales en los que entren a
ser parte, otorgados o instituidos a este respecto, o relacionados directa o
indirectamente con el mismo, se redacten en inglés. Para su comodidad, el
acuerdo de adjudicación y otros documentos han sido traducidos al español. Si el
significado de la versión traducida de cualquier documento o texto no fuera el
mismo que el de la versión inglesa, prevalecerá el significado de la versión
inglesa.


SWITZERLAND
_______________________________________________________________________


Securities Law Information. The Performance Share Units are not intended to be
publicly offered in or from Switzerland. Neither this document nor any other
materials relating to the Plan (i) constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations (ii) may be
publicly distributed nor otherwise made publicly available in Switzerland or
(iii) have been or will be filed with, approved or supervised by any Swiss
regulatory authority, including the Swiss Financial Market Authority (FINMA).






PSU

